RESPONSE TO AMENDMENT

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 10, 2020 has been entered.
 
Claims 1 and 3-5, 7-9, 11, 13, 14, and 16-24 are pending in the application.  Claim 2, 6, 10, 12, and 15 have been canceled.  Claims 21-24 have been withdrawn from consideration due to Applicant’s election.
Amendments to the claims, filed November 10, 2020, have been entered in the above-identified application.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 3-5, 7-9, 11, 13, 14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mehmet (GB 2553364) in view of Waniek (WO 99/20137), Kuraray (“Clarino”), and Kuraray Europe (“Clarino”).  For discussion of Waniek, see the English Machine Translation.
Regarding claims 1, 13, 14, and 19, Mehmet teaches an article and an antiallergen patch (moisture absorbing, anti-bacterial, Abstract, Page 1, lines 4-6) comprising at least a first, adhesive layer having a first surface intended to fasten the patch to an article (Abstract) and a second surface to which a second, continuous layer is attached (support, 25, Abstract, Page 5 lines 1-5, Page 6, lines 1-5), wherein said antiallergen patch comprises a third layer made of a breathable material, designed to absorb water vapour (body element, 23, Abstract, Page 5, lines 9-12), said third layer being intended to be in contact with the skin of a person wearing the article (Abstract).  Mehmet teaches the thickness of the body element 23 is less than 0.5 mm (Page 6, lines 10-12).  
Mehmet fails to teach wherein the antiallergen patch has a total thickness between 0.3 mm and 0.8 mm and a thickness of the second, continuous allergen-proof barrier layer (support, 25) is less than 50 µm, less than 20 µm, and less than or equal to 15 µm, respectively.
 However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to vary the thickness of the second, continuous allergen-proof barrier layer (support, 25) in Mehmet which would in turn vary the total thickness of the antiallergen patch, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the second, continuous allergen-proof barrier layer (support, 25) as well as the total thickness of the antiallergen patch of Mehmet be as thin as support, 25) being less than 50 µm, less than 20 µm, and less than or equal to 15 µm, respectively, and a total thickness being between 0.3 mm and 0.8 mm, in order to provide the user with the benefit of the antiallergen patch without the patch being too bulky or aesthetically unappealing.
Mehmet teaches the second, continuous layer can be plastic (Page 6, lines 1-5) but fails to teach the layer is an allergen-proof barrier layer, and Mehmet fails to teach a fourth, bonding layer, which is placed between the second and third layers and secures said second and third layers to one another.
Waniek teaches a multi-layered article, in particular a watch band (Abstract) that comprises a breathable material designed to absorb water vapour and dry quickly (Abstract).  Waniek further teaches the multi-layered article comprises an allergen-proof barrier layer comprised of metal, ceramics, plastics, or the like (Page 26, lines 1-5) where the allergen-proof barrier layer prevents the transfer of allergens and/or irritants from the article to the skin of the wearer (Page 26, lines 1-2). Waniek additionally teaches the allergen-proof barrier layer is attached to the breathable material via an adhesive (Page 27, lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the second, continuous layer of Mehmet be an allergen-proof barrier layer that is adhesively attached to the breathable material as taught by Waniek in order to prevent the transfer of allergens and/or irritants from the article to the skin of the wearer.
Mehmet in view of Waniek fails to teach the breathable material of the third layer (body element 23) is based on ultrafine nonwoven polyamide microfibers impregnated with polyurethane.
Kuraray, Page 1; Kuraray Europe, About Clarino, Page 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the breathable material of the third layer of Mehmet in view of Waniek be based on the ultrafine nonwoven polyamide microfibers impregnated with polyurethane as taught by Kuraray as being more flexible, more conformable, easier to process and able to attain a soft feel and appearance that is essential for soft leather use, such as a strap for a wristwatch.  As such, the third layer would be designed to absorb water vapour and dry quickly.
Regarding claims 3-5, Kuraray teaches wherein the microfibers have a diameter of less than 0.1 µm, less than 0.08 µm, and less than or equal to 0.05 µm, respectively (0.05 µm, Page 1).
Regarding claim 7, Waniek teaches the allergen-proof barrier layer is a metal or metal-alloy layer (Page 26, lines 3-5).
Regarding claim 8, Waniek teaches the allergen-proof barrier layer comprises a metallised plastic film (separate or in conjunction with metals, Page 26, lines 3-5).
Regarding claim 9, Waniek teaches the allergen-proof barrier layer comprises a plastics film comprising a ceramic coating (Page 26, lines 3-5).
Regarding claim 11, Waniek teaches the allergen-proof barrier layer comprises a layer of nanostructured polymers (Page 26, lines 3-5; Page 28, lines 8-9).
Page 4, lines 13-15) so it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the first adhesive layer be repositionable so as to be able to remove and replace it.  Additionally, it would have been obvious for the adhesive to comprise a detachable protective film to protect the adhesive before it is attached to the article (watch/watch band).
Regarding claim 18, Mehmet teaches wherein the material of the third layer is impregnated with a substance chosen from the group consisting of antibacterial agents (Page 10, lines 5-8).
Regarding claim 20, Mehmet teaches wherein the article is chosen from the group consisting of a piece of wearable electronic equipment intended to be in contact with the skin of the user (watch, Abstract).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mehmet (GB 2553364) in view of Waniek (WO 99/20137) and Kuraray (Clarino) and further in view of Chen (U.S. 2012/0196065).  For discussion of Waniek, see the English Machine Translation.
Mehmet, Waniek, and Kuraray are relied upon as discussed above.
Regarding claim 17, Mehmet in view of Waniek and Kuraray fails to teach wherein the third layer comprises a decoration produced by laser processing or hot stamping.
Chen teaches forming an illustration or decoration on a plastic housing of electronic products (Paragraph [0006]), such as a housing of a watch (Paragraph [0051]), using hot stamping (Paragraph [0006]).  


ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed November 10, 2020 regarding the rejections of record have been carefully considered but are deemed unpersuasive.
Applicant argues that Mehmet fails to disclose one unique layer, the third layer, of a breathable material, designed to absorb water vapour and dry quickly.
However, Mehmet does teach one unique layer, the third layer, of a breathable material, designed to absorb water vapour (body element, 23, Abstract, Page 5, lines 9-12).  Additionally, as discussed above, Kuraray and Kuraray Europe are relied upon to teach the breathable material of the third layer of Mehmet (body element 23) is based on ultrafine nonwoven polyamide microfibers impregnated with polyurethane.  Since this is the same material as claimed, the third layer of Mehmet in view of Waniek, Kuraray, and Kuraray Europe would be designed to be absorb water vapour and dry quickly.  Therefore, Applicant’s arguments are deemed unpersuasive.
	Applicant argues that Waniek fails to describe one unique layer, the third layer, of a breathable material, designed to absorb water vapour and dry quickly, which is based on ultrafine nonwoven polyamide microfibers impregnated with polyurethane.
	However, Waniek is not relied upon to teach the third layer, Mehmet is.  Additionally, Waniek is not relied upon to teach the material of the third layer, Kuraray and Kuraray Europe are.  Therefore, Applicant’s arguments are deemed unpersuasive.

	As discussed above, the body element 23 of Mehmet corresponds to the claimed third layer.  On Page 5, Mehmet teaches the body element can be felt made of fibers (lines 18-20) and that the body element 23 can contain or be impregnated with a moisture-absorbing material (line 11-12).  Therefore, even though Kuraray does not disclose that the non-woven fabric consisting of ultra-fine fibers can be used as absorbent and water permeable material, the non-woven fabric can still be used as the body element 23 and can contain or be impregnated with a moisture-absorbing material if it is not inherently an absorbent and water permeable material.  As such, there would not need to be a separate layer of absorbent material.  Therefore, Applicant’s arguments are deemed unpersuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788                                                                                                                                                                                                        

/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
January 28, 2021